Citation Nr: 0320203	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  

In May 2001, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, granted the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent rating 
effective from March 29, 2001, the date of receipt of his 
claim for this condition.  This appeal stems from that rating 
action; the veteran wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran takes psychotropic medication for anxiety and 
depression, complains of symptoms consistent with PTSD but is 
fully oriented, has essentially intact judgment, and mood 
congruent affect.

2.  Most of the veteran's recent Global Assessment of 
Functioning (GAF) scores are indicative of serious symptoms.


CONCLUSION OF LAW

The criteria are met for a 50 percent rating, but no higher, 
for the veteran's PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 
9411 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During this appeal the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law.  And 
implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The veteran was notified of the VCAA in a May 2001 letter.  
He also underwent a VA psychiatric examination in May 2001.  
38 U.S.C.A. § 5103A(d).  A December 2001 Report of Contact 
shows he requested that his VA treatment records be 
obtained, and those records are now on file.  The more 
recent statements and correspondence from the veteran and 
his representative do not make reference to or otherwise 
mention any additional psychiatric treatment from other 
sources (e.g., private or non-VA, etc.).  Further, although 
offered, the veteran declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  
Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And he is 
not prejudiced by the Board deciding his appeal without 
first remanding his case to the RO.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

The RO granted service connection for PTSD (and the 30 
percent rating for it) in the May 2001 decision.  The veteran 
contends that the service-connected PTSD is more severe than 
currently compensated following the initial grant of service 
connection.  Since he timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Thus, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   

The veteran's 30 percent rating is determined by the criteria 
of 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 
this code, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The next 
higher rating of 50 percent also requires occupational and 
social impairment, but with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for even 
greater occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  The maximum rating of 100 
percent is warranted for total occupational and social 
impairment, due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

VA outpatient treatment (VAOPT) records from February to 
April 2001 show that, in February 2001 the veteran complained 
of having bouts of depression, insomnia, anorexia, anhedonia, 
drinking alcohol, frequent suicidal ideation, and classic 
symptoms of PTSD but did not use any drugs.  On mental status 
examination he had good personal hygiene and made good eye 
contact.  He was cooperative and his speech was coherent and 
relevant, with some psychomotor retardation.  His affect was 
appropriate to his mood but he was depressed.  He denied 
suicidal or homicidal ideation and hallucinations.  His 
memory was intact and his senorium was clear.  He was fully 
oriented and his insight and judgment were fair.  His GAF was 
48.  The diagnoses were PTSD and recurrent major depression, 
without psychotic features.  He was started on psychotropic 
medication.  On mental status evaluation in March and on 
April 10, 2001, the findings were essentially the same.  
An April 11, 2001, note of individual psychotherapy indicates 
he had done well until about three years earlier when things 
began to fall apart and he developed sleeplessness, 
nervousness, irritability, difficulty concentrating, memory 
loss, and began self-medicating to control anxiety and help 
him sleep.  His GAF was 49.  

An April 2001 statement from the veteran's treating VA 
psychiatrist reflects that the veteran had several episodes 
of depression, insomnia with nightmares, anorexia, anhedonia, 
frequent suicidal ideations, avoidance, intrusive thoughts, 
flashbacks, and lack of concentration with gradual memory 
loss.  His occupation as a coroner did not make matters 
easier and being around dead bodies had taken an 
emotional toll.  His GAF was 48.  

On VA psychiatric examination in May 2001 the veteran's claim 
file was available for review.  The veteran reported having 
had psychiatric treatment beginning in 2001 with the VA.  He 
had been married for 30 years and had three children.  He had 
five close friends but did not see them often and he had 
become more isolated.  In the past three years he had begun 
to have episodes of binge drinking of alcohol.  

On mental status evaluation the veteran was alert, oriented, 
and attentive.  His mood was dsyphoric and his affect was 
mildly anxious.  His speech was of regular rate and rhythm.  
There was mild psychomotor agitation.  His eye contact was 
fair and he was cooperative.  His thought process was logical 
and coherent.  His thought content was devoid of 
hallucinations.  There was no evidence of delusional content.  
He denied any current suicidal or homicidal ideation.  His 
memory was intact for immediate, recent and remote events.  
He was able to concentrate well enough to spell "world" 
backwards and was able to interpret a proverb.  He had 
partial insight.  The diagnoses were PTSD, major depressive 
disorder, alcohol abuse, but alcohol dependence was to be 
ruled out.  His GAF was 57.  It was reported that he 
exhibited moderate symptoms associated with depression and 
PTSD, including difficulties with depression, such that he 
had bouts that lasted about two to three weeks.  He also 
reported a history of suicidal ideation and isolation.  He 
also reported increasing difficulties functioning in his work 
environment because he had to interact with others.  He also 
had sleep disturbance due to nightmares several times weekly 
and medication provided only partial relief.  He also had an 
exaggerated startle response, restlessness, decreased 
interest in activities, avoidance of conversations or things 
related to Vietnam, and decreased social contact.  In terms 
of social adaptability and interaction with others, it 
appears to be moderately impaired.  His ability to maintain 
employment and perform job duties was moderately impaired.  
His level of disability was estimated to be in the definite 
to considerable range.  Given his current substance abuse, he 
did not appear to be capable to handling his own funds.  It 
was recommended that he seek alcohol and drug treatment.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score 
of 51 to 60 indicates the veteran has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50, on the other hand, 
indicates he has serious symptoms or serious impairment in 
social, occupational, or school functioning.  

In Powell v. Principi, No. 01-624, slip op. (U.S. Vet. App. 
Apr. 7, 2003) (a nonprecedential memorandum decision) the 
court held that it did not appear the Board had the authority 
to average two distinct and separate GAF scores, particularly 
when temporally disparate (in Powell about 18 months apart), 
in order to provide an accurate picture of the severity of 
the veteran's service-connected psychiatric disorder.  

The findings on VA psychiatric examination in May 2001 of 
moderate PTSD symptoms and moderate social and industrial 
impairment are also consistent with the GAF score at that 
time indicating moderate symptoms.  That is why the RO 
assigned a 30 percent rating.  However, the VA psychiatric 
examiner also reported the veteran had definite to 
considerable overall disability-which is more than moderate, 
although less than severe.  See VAOPGCPREC 9-93 (Nov. 9, 
1993); see also Hood v. Brown, 4 Vet. App. 301 (1993).  
Several GAF scores prior to the May 2001 VA examination 
indicated the veteran had serious symptoms and, overall, a 
level of disability that more closely approximated a 50 
percent rating.  Of particular note, his VAOPT findings 
included psychomotor retardation as well as impairment of 
memory and concentration that were not found during his May 
2001 VA psychiatric examination.  

Subsequently, a September 2001 VAOPT record noted the veteran 
was having persistent PTSD symptoms with episodes of 
outbursts of anger on and off the job.  He was unable to 
tolerate the day-to-day stress of working and had to have his 
son help out.  He continued to have periods of severe anxiety 
and depression, with periods of suicidal thoughts.  His 
thinking and memory were unreliable and unpredictable.  His 
concentration was variable, with comprehension and judgment 
being affected on a daily basis.  He was unable to tolerate 
people or crowds without periods of severe anxiety, anger, 
and irritability towards others.  He was upset and angry that 
his compensation and pension examination had lasted less than 
15 minutes and felt the examiner had ignored the severity of 
his symptoms, which included anger outbursts, suicidal 
thoughts, and significant memory and concentration problems.  
On mental status evaluation he was fully oriented.  His mood 
was serious to somber, with affect reflecting agitation.  His 
memory, concentration, comprehension, and at times judgment 
affected by PTSD symptoms.  The diagnosis was chronic PTSD, 
stable but severe.  Occupational and social impairment was 
found in most areas of his life, including work, judgment, 
thinking, and suicidal ideation.  Intermittently illogical 
speech and thinking.  He had near continuous panic and 
depression affecting his ability to function independently, 
appropriately, and effectively.  He had impaired impulse 
control and unprovoked irritability with periods of violent 
thoughts and actions.  He had difficulty in adapting to 
stressful situations and an inability to establish and 
maintain effective relationships with others.  It also was 
indicated that he might not be able to work much longer due 
to the severity of his PTSD symptoms.  And his most recent 
GAF score, at that time, was 42.  He continued to need long-
term support, medication, and therapy.  Later that month he 
was alert, clear, and coherent.  But his affect was 
dysthymic.  

VAOPT records also show that in October 2001 the veteran 
reported increased symptoms and indicated that he had had to 
reduce his work activity.  He had more intrusive thoughts, 
sleep disturbance, nightmares, periods of anxiety, 
depression, irritability, avoidance, and isolation.  On 
mental status evaluation he was fully oriented and his mood 
was serious to somber.  His affect was mood congruent.  
His memory, concentration, comprehension, and at times his 
judgment, were affected by his PTSD symptoms.  The diagnosis 
was chronic severe PTSD.  It was reported that he was having 
increased symptoms due to the triggering stimuli of national 
tragedies earlier in September 2001.  In November 2001 he 
continued to experience daily PTSD symptoms.  He had had to 
retire from the funeral home business and turn it over to his 
family.  He was not able to cope with the stress of working 
with death and family members.  He had recently had several 
emotional outbursts, which had been a problem for the family 
business.  He continued to be the county coroner, at least 
until the summer of 2002.  On mental status evaluation he was 
fully oriented and his mood was serious to cheerful.  His 
affect was congruent with his mood.  His cognitive 
functioning was affected by PTSD symptoms on a daily basis.  
The diagnosis was chronic severe PTSD.  His GAF score was 43.  

The evidence since the May 2001 VA psychiatric examination is 
also most consistent with a 50 percent rating.  Indeed, there 
were several diagnoses of severe PTSD and the GAF scores 
continued to reflect serious symptoms.  

Accordingly, with the favorable resolution of doubt, it is 
the judgment of the Board that a schedular rating of 50 
percent is warranted for the veteran's service-connected 
psychiatric disorder.  A higher rating is not warranted 
because there is no evidence of deficiencies in judgment, 
thinking, mood or family relations.  

Moreover, since the medical and other evidence of record does 
not show a fluctuation or worsening of the condition-however 
temporary, above that contemplated in the 50 percent rating 
being granted, the veteran also cannot receive a "staged" 
rating under Fenderson.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his service-connected PTSD under 
the provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of it.  The disorder has 
not caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned rating (now 50 
percent), or otherwise rendered impractical the application 
of the regular schedular standards.  Admittedly, his mental 
incapacity often hampers and compromises his job performance 
in some obvious respects, just not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases with even more severe 
circumstances.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A higher 50 percent rating is granted for the PTSD, subject 
to the applicable laws and regulations governing the payment 
of VA compensation.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

